Case 2:20-cv-00102-SWS Document 10 Filed 08/04/20 Page 1 of 5

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
District of Wyoming

UNITED HERITAGE CO. LTD.

 

Plaintiff(s)

v. Civil Action No. 20-CV-102-S

GARY SHIRNYAN AKA IGOR SEYRANOV, MORA
WEALTH MANAGEMENT

 

De fendant(s)

ee ea a a a a ae

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) GARY SHIRNYAN
a.k.a. Igor Seyranov
5632 Van Nuys Blvd #622
Van Nuys, CA 91403

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Jason M. Tangeman

Nicholas & Tangeman, LLC

170 N. Fifth Street, P.O. Box 928
Laramie, WY 82073-0928

(307) 742-7140

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: G/24 [Z0Zo

 

. Set lerk Deputy Clerk
Case 2:20-cv-00102-SWS Document 10 Filed 08/04/20 Page 2 of 5

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 20-CV-102-S

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

 

was received by me on (date)

© I personally served the summons on the individual at (place)

 

on (date) ; or

 

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , Who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; or
I returned the summons unexecuted because 5 or
OF Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:
Case 2:20-cv-00102-SWS Document 10 Filed 08/04/20 Page 3 of 5

 

UNITED STATES DISTRICT COURT

for the
United States District Court for the District of Wyoming

United Hertiage Co. Ltd.
Plaintiff

Vv.

Civil Action No. 20-CV-102-S

Gary Shirnyan AKA Igor Seyranov, Mora Wealth
Management

 

Defendant

AFFIDAVIT OF SERVICE

I, Julio Ascorra, being duly swom, state:

I am 18 years or older and not a party to this action or a member of a corporation or organization that

is a party to this action.

I served the following documents on Gary Shimyan aka Igor Seyranov in Los Angeles County, CA
on July 29, 2020 at 7:01 pm at 27673 Weeping Willow Drive, Valencia, CA 91354 by residential
substituted service by leaving the documents at the usual place of abode of Gary Shimyan aka Igor
Seyranov with Yuri Doe who is the Brother of Gary Shirnyan aka Igor Seyranov and whose age is 18

years or older.

Summons
Complaint

Additional Description:
Subserved

White Male, est. age 45, glasses: N, Black hair, 220 Ibs to 240 Ibs, 5' 6" to 5' 9".
Geolocation of Serve: http://maps.google.com/maps?q=34.442 1681788,-118.5556496624

Photograph: See Exhibit |

Scanned with CamScanner
Case 2:20-cv-00102-SWS Document 10 Filed 08/04/20 Page 4 of 5

 

Signfire
Julio Ascorra
(818) 564-5752

Subscribed and sworn to before me this 3b day of “Du I ) , A020 by
K\ aber la lise Leegec “V Vo bern Bably

Witness arghianel and official seal.

My commission expires: 6-25-2020

KIMBERLY LISA TEAGER
Notary Pubtic - California
Los Angeles County z
Commission # 2158494 =
My Comm. Expires Jun 28, 2020

a 3
Ind | CAA
= AS

Lo »
y. /
Notary Publi 2D The Aoter Lom mn 3 SDs ehdender

[iw Suca lt +v Cx tintive C-de N-b 3-0

 

Scanned with CamScanner
 

ee eee ;
Case 2:20-cv-00102-SWS Document 10 Filed 08/04/20 Page 5of5

Exhibit 1

Exhibit 1a)

 

Scanned with CamScanner
